                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

JOHN LEATO                                                                           PLAINTIFF


        v.                           Civil No. 5:19-cv-05141


COLONY BRANDS, INC.                                                               DEFENDANT


                                    OPINION AND ORDER

        Plaintiff, John Leato (“Leato”), filed this action for alleged violations of the Telephone

Consumer Protection Act by the Defendant. Leato proceeds pro se and in forma pauperis.

        By Order (ECF No. 5) entered on August 6, 2019, Leato was directed to file an amended

complaint. The amended complaint was to be filed by August 27, 2019. Leato was advised that

failure to comply with the Order “shall result” in the dismissal of the case.

        To date, Leato has not filed an amended complaint. Leato has not sought an extension of

time to comply with the Order. No mail has been returned as undeliverable.

        The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.

R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a

district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.”    Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added).

Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas

requires parties appearing pro se to monitor the case, and to prosecute or defend the action

diligently.
       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Leato’s failure to prosecute this case, his failure to obey the

order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 10th day of September 2019.




                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE
